 



         
 
  SIXTH MODIFICATION AGREEMENT   EXHIBIT 10.1

         
DATE:
      March 19, 2004
 
       
PARTIES:
  Borrower:   WHITE ELECTRONIC DESIGNS CORPORATION,

      an Indiana corporation
 
       

  Lender:   BANK ONE, NA, a national banking association with

      its main office in Chicago, Illinois, successor by merger

      to Bank One, Texas, N.A.

RECITALS:

     A. Lender has extended to Borrower credit pursuant to the Loan and Security
Agreement, dated January 7, 2000 (“Loan Agreement”) in the principal amount of
$12,000,000.00 (the “Loan”) and evidenced by the Promissory Note, dated June 30,
2000 (“Note”). The unpaid principal of the Loan as of the date hereof is $_0   .
Capitalized terms used herein and not otherwise defined shall have the meanings
given them in the Loan Agreement.

     B. The Loan is secured by, among other things, the Mortgage, Security
Agreement, Assignment of Rents and Fixture Filing, dated January 7, 2000 (“Deed
of Trust”), by Borrower, as trustor, for the benefit of Lender, as beneficiary,
recorded on January 11, 2000, at Document No. 200002196, records of Allen
County, Indiana. The agreements, documents, and instruments securing the Loan
and the Note are referred to individually and collectively as the “Security
Documents.”

     C. Lender and Borrower have executed and delivered previously the following
agreements (“Modifications”) modifying the terms of the Loan, the Note, the Loan
Agreement, and/or the Security Documents: First Amendment to Loan and Security
Agreement dated as of June 30, 2000, Second Amendment to Loan and Security
Agreement dated as of June 29, 2001, Third Modification Agreement dated as of
March 28, 2002, Fourth Modification Agreement dated as of January 13, 2003 and
Fifth Modification Agreement dated as of March 13, 2003. The Note, the Loan
Agreement, the Security Documents, any arbitration resolution, any environmental
certification and indemnity agreement, and all other agreements, documents, and
instruments evidencing, securing, or otherwise relating to the Loan, as modified
in the Modifications, are sometimes referred to individually and collectively as
the “Loan Documents.” Hereinafter, “Note,” “Loan Agreement,” “Deed of Trust” and
“Security Documents” shall mean such documents as modified in the Modifications.

     D. Unlimited Guaranties guaranteeing repayment of the Loan (the “Guarantee
Agreements”) were executed and delivered to Lender by Electronic Designs, Inc.,
a Delaware corporation (“EDI”), and Panelview, Incorporated, an Oregon
corporation (“Panelview”).

 



--------------------------------------------------------------------------------



 



     E. IDS Reorganization Corp., an Arizona corporation, a wholly-owned
subsidiary of Borrower, has merged (the “Merger”) with and into Interface Data
Systems, Inc., an Arizona corporation (“IDSI”); IDS Acquisition Corporation, an
Arizona corporation (“IDSA”), continues as a subsidiary of IDSI.

     F. Borrower has requested that Lender modify the Loan and the Loan
Documents as provided herein. Lender is willing to so modify the Loan and the
Loan Documents, subject to the terms and conditions herein.

AGREEMENT:

     For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Borrower and Lender agree as follows:

SECTION 1. ACCURACY OF RECITALS.

     1.1 Borrower acknowledges the accuracy of the Recitals.

SECTION 2. MODIFICATION OF LOAN DOCUMENTS; OTHER AGREEMENTS.

     2.1 The following definitions in Section 1.1 of the Loan Agreement are
hereby amended to read as follows:

     “Guarantors” means Panelview, IDSI and IDSA, each a Guarantor.

     “Termination Date” means March 28, 2006.

     2.2 Section 6.2 of the Loan Agreement is hereby amended to read as follows:

     Section 6.2 Collection of Accounts.

     (a) Upon the occurrence of an Event of Default, Borrower shall cause all
moneys, checks, notes, drafts and other payments relating to or constituting
proceeds of accounts, or of any other Collateral, to be forwarded to a Lockbox
for deposit in (i) the Collection Account, if such Lockbox is maintained
pursuant to a Lockbox agreement with Lender, and (ii) a Blocked Account, if such
Lockbox is maintained with a Collecting Bank pursuant to a Blocked Account
Agreement, in accordance with the procedures set out in the corresponding
Blocked Account Agreement. In particular, upon the occurrence of an Event of
Default, Borrower shall (i) advise each Account Debtor to address to a Lockbox
specified by Lender all remittances with respect to amounts payable on all
accounts, and (ii) stamp all invoices relating to any such amounts with a legend
satisfactory to Lender indicating that payment is to be made to Borrower via
such specified Lockbox.

     (b) Upon the occurrence of an Event of Default, Borrower shall cause
Panelview, IDSI and IDSA to cause all moneys, checks, notes, drafts and other
payments relating to or constituting proceeds of accounts, and of all other
Collateral provided by Panelview, IDSI and IDSA, to be deposited in, or

-2-



--------------------------------------------------------------------------------



 



forwarded to, the Collection Account not less often than weekly. Upon the
occurrence of an Event of Default, Borrower shall cause Panelview, IDSI and IDSA
to cause all such proceeds to be deposited in a Blocked Account for forwarding
to the Collection Account.

     (c) Upon the occurrence of an Event of Default, Borrower and Lender shall
cause all balances in each Blocked Account to be transmitted daily to the
Collection Account by wire transfer or depository transfer check or Automated
Clearing House transfer in accordance with the procedures set forth in the
corresponding Blocked Account Agreement. Deposits in the Collection Account that
represent proceeds of accounts of Borrower shall be credited, subject to final
payment, to the payment of the Obligations two days after the date of actual
receipt and deposit into the Collection Account by Lender. Deposits in the
Collection Account that represent proceeds of accounts of Panelview, IDSI or
IDSA shall be credited, subject to final payment, to the payment of the
Obligations on the date of actual receipt and deposit into the Collection
Account by Lender. The delay in applying funds held in the Collection Account to
the Obligations shall in all respects be limited so that interest on the
Obligations is at all times less than interest calculated at the Maximum Rate.

     (d) Upon the occurrence of an Event of Default, Borrower shall, and shall
cause each Guarantor to hold any payments which are received by Borrower or any
Guarantor (including any payment evidenced by a promissory note or other
instrument) in trust for Lender. Borrower shall, and shall cause each Guarantor
to cause all such payments to be (i) deposited in the Collection Account, or
(ii) delivered to Lender, as promptly as possible in the exact form received,
together with any necessary endorsements.

     2.3 Section 9.1(c) of the Loan Agreement is hereby amended to read as
follows:

     (c) [Intentionally left blank].

     2.4 Exhibit “B” of the Loan Agreement is hereby amended to read as attached
hereto as Exhibit “B”.

     2.5 The Note is hereby amended as follows:

     (a) “Maturity Date” is hereby amended from March 28, 2004 to March 28,
2006.

     2.6 Upon satisfaction of the Conditions Precedent specified in Section 6
hereof, Lender hereby agrees that EDI shall be deemed released from liability
under any Loan Document to which EDI is a party and the Unlimited Guaranty
delivered to Lender by EDI shall be deemed terminated.

     2.7 Each of the Loan Documents is modified to provide that it shall be a
default or an event of default thereunder if Borrower shall fail to comply with
any of the covenants of Borrower herein or if any representation or warranty by
Borrower herein or by any guarantor in

-3-



--------------------------------------------------------------------------------



 



any related Consent and Agreement of Guarantors is materially incomplete,
incorrect, or misleading as of the date hereof.

     2.8 Each reference in the Loan Documents to any of the Loan Documents is
hereby amended to be a reference to such document as modified herein.

SECTION 3. RATIFICATION OF LOAN DOCUMENTS AND COLLATERAL.

     The Loan Documents are ratified and affirmed by Borrower and shall remain
in full force and effect as modified herein. Any property or rights to or
interests in property granted as security in the Loan Documents shall remain as
security for the Loan and the obligations of Borrower in the Loan Documents.

SECTION 4. BORROWER REPRESENTATIONS AND WARRANTIES.

     Borrower represents and warrants to Lender:

     4.1 No default or event of default under any of the Loan Documents as
modified herein, nor any event, that, with the giving of notice or the passage
of time or both, would be a default or an event of default under the Loan
Documents as modified herein has occurred and is continuing.

     4.2 There has been no material adverse change in the financial condition of
Borrower or any other person whose financial statement has been delivered to
Lender in connection with the Loan from the most recent financial statement
received by Lender.

     4.3 Each and all representations and warranties of Borrower in the Loan
Documents are accurate on the date hereof.

     4.4 Borrower has no claims, counterclaims, defenses, or set-offs with
respect to the Loan or the Loan Documents as modified herein.

     4.5 The Loan Documents as modified herein are the legal, valid, and binding
obligation of Borrower, enforceable against Borrower in accordance with their
terms.

     4.6 Borrower is validly existing under the laws of the State of its
formation or organization and has the requisite power and authority to execute
and deliver this Agreement and to perform the Loan Documents as modified herein.
The execution and delivery of this Agreement and the performance of the Loan
Documents as modified herein have been duly authorized by all requisite action
by or on behalf of Borrower. This Agreement has been duly executed and delivered
on behalf of Borrower.

SECTION 5. BORROWER COVENANTS.

     Borrower covenants with Lender:

-4-



--------------------------------------------------------------------------------



 



     5.1 Borrower shall execute, deliver, and provide to Lender such additional
agreements, documents, and instruments as reasonably required by Lender to
effectuate the intent of this Agreement.

     5.2 Borrower fully, finally, and absolutely and forever releases and
discharges Lender and its present and former directors, shareholders, officers,
employees, agents, representatives, successors and assigns, and their separate
and respective heirs, personal representatives, successors and assigns, from any
and all actions, causes of action, claims, debts, damages, demands, liabilities,
obligations, and suits, of whatever kind or nature, in law or equity of
Borrower, whether now known or unknown to Borrower, and whether contingent or
matured, (i) in respect of the Loan, the Loan Documents, or the actions or
omissions of Lender in respect of the Loan or the Loan Documents and
(ii) arising from events occurring prior to the date of this Agreement.

SECTION 6. CONDITIONS PRECEDENT.

     The agreements of Lender and the modifications contained herein shall not
be binding upon Lender until Lender has executed and delivered this Agreement
and Lender has received, at Borrower’s expense, all of the following, all of
which shall be in form and content satisfactory to Lender and shall be subject
to approval by Lender:

     6.1 An original of this Agreement fully executed by the Borrower,
Panelview, IDSI and IDSA.

     6.2 If Borrower or any Guarantor is a corporation, limited liability
company, partnership or trust, such resolutions or authorizations and such other
documents as Lender may require relating to the existence and good standing of
that corporation, partnership or trust, and the authority of any person
executing this Agreement or other documents on behalf of that corporation,
limited liability company, partnership or trust.

     6.3 Payment of all the internal and external costs and expenses incurred by
Lender in connection with this Agreement (including, without limitation, inside
and outside attorneys, appraisal, appraisal review, processing, title, filing,
and recording costs, expenses, and fees).

SECTION 7. INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR
WAIVER.

     The Loan Documents as modified herein contain the complete understanding
and agreement of Borrower and Lender in respect of the Loan and supersede all
prior representations, warranties, agreements, arrangements, understandings, and
negotiations. No provision of the Loan Documents as modified herein may be
changed, discharged, supplemented, terminated, or waived except in a writing
signed by the parties thereto.

SECTION 8. BINDING EFFECT.

     The Loan Documents as modified herein shall be binding upon and shall inure
to the benefit of Borrower and Lender and their successors and assigns and the
executors, legal administrators, personal representatives, heirs, devisees, and
beneficiaries of Borrower; provided,

-5-



--------------------------------------------------------------------------------



 



however, Borrower may not assign any of its right or delegate any of its
obligation under the Loan Documents and any purported assignment or delegation
shall be void.

SECTION 9. CHOICE OF LAW.

     This Agreement shall be governed by and construed in accordance with the
laws of the State of Arizona, without giving effect to conflicts of law
principles.

SECTION 10. COUNTERPART EXECUTION.

     This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same document. Signature pages may be detached from the counterparts and
attached to a single copy of this Agreement to physically form one document.

     DATED as of the date first above stated.

     
 
  WHITE ELECTRONIC DESIGNS
CORPORATION, an Indiana corporation
 
   

  By:                                                                           
                    

  Name:                                                                         
                      

  Title:                                                                       
                        

BORROWER

     
 
  BANK ONE, NA, a national banking association
with its main office in Chicago, Illinois, successor
by merger to Bank One, Texas, N.A.
 
   

  By:                                                                           
                    

  Name:                                                                         
                      

  Title:                                                                       
                        

LENDER

-6-



--------------------------------------------------------------------------------



 



CONSENT AND AGREEMENT OF GUARANTORS

     With respect to the Sixth Modification Agreement, dated March 19, 2004
(“Agreement”), between WHITE ELECTRONIC DESIGNS CORPORATION, an Indiana
corporation (“Borrower”), and BANK ONE, NA, a national banking association with
its main office in Chicago, Illinois, successor by merger to Bank One, Texas,
N.A. (“Lender”), the undersigned (individually and, if more than one,
collectively “Guarantor”) agrees for the benefit of Lender as follows:

     1. Guarantor acknowledges (i) receiving a copy of and reading the
Agreement, (ii) the accuracy of the Recitals in the Agreement, and (iii) the
effectiveness of (A) the Guarantee Agreements as modified herein, and (B) any
other agreements, documents, or instruments securing or otherwise relating to
the Guarantee Agreements (including, without limitation, any arbitration
resolution and any environmental certification and indemnity agreement
previously executed and delivered by the undersigned) and the Security Documents
delivered by Guarantor (the “Security Agreements”), as modified herein. The
Guarantee Agreements, the Security Agreements and such other agreements,
documents, and instruments, as modified herein, are referred to individually and
collectively as the “Guarantor Documents.”

     2. Guarantor consents to the modification of the Loan Documents and all
other matters in the Agreement. In addition, each Guarantor hereby agrees,
respectively, that the Guarantee Agreement and Security Agreement delivered by
it for the benefit of Lender are hereby amended to include among other things
any additional indebtedness incurred by Borrower pursuant to the Agreement,
including without limitation any Rate Management Transaction, for purposes of
the description of the indebtedness guaranteed and secured thereby.

     3. Guarantor fully, finally, and forever releases and discharges Lender and
its successors, assigns, directors, officers, employees, agents, and
representatives from any and all actions, causes of action, claims, debts,
demands, liabilities, obligations, and suits of whatever kind or nature, in law
or equity, that Guarantor has or in the future may have, whether known or
unknown, (i) in respect of the Loan, the Loan Documents, the Guarantor
Documents, or the actions or omissions of Lender in respect of the Loan, the
Loan Documents, or the Guarantor Documents and (ii) arising from events
occurring prior to the date hereof.

     4. Guarantor agrees that all references, if any, to the Note, the Loan
Agreement, the Deed of Trust, the Security Documents, and the Loan Documents in
the Guarantor Documents shall be deemed to refer to such agreements, documents,
and instruments as modified by the Agreement.

     5. Guarantor reaffirms the Guarantor Documents and agrees that the
Guarantor Documents continue in full force and effect and remain unchanged,
except as specifically modified by this Consent and Agreement of Guarantors. Any
property or rights to or interests in property granted as security in the
Guarantor Documents shall remain as security for the Guarantee Agreements and
the obligations of Guarantor in the Guarantee Agreements.

     6. Guarantor agrees that the Loan Documents, as modified by the Agreement,
and the Guarantor Documents, as modified by this Consent and Agreement of
Guarantors, are the

 



--------------------------------------------------------------------------------



 



legal, valid, and binding obligations of Borrower and the undersigned,
respectively, enforceable in accordance with their terms against Borrower and
the undersigned, respectively.

     7. Guarantor agrees that Guarantor has no claims, counterclaims, defenses,
or offsets with respect to the enforcement against Guarantor of the Guarantor
Documents.

     8. Guarantor represents and warrants that there has been no material
adverse change in the financial condition of any Guarantor from the most recent
financial statement received by Lender.

     9. Guarantor waives and agrees not to assert with respect to the Guarantor
Documents: (a) any right to require Lender to proceed against Borrower or any
other guarantor, to proceed against or exhaust any security for the
indebtedness, to pursue any other remedy available to Lender, or to pursue any
remedy in any particular order or manner; (b) demand, diligence, presentment for
payment, protest and demand, and notice of extension, dishonor, protest, demand,
nonpayment and acceptance of the Guarantee Agreements; (c) notice of the
existence, creation or incurring of new or additional indebtedness of Borrower
to Lender; (d) the benefits of any statutory provision limiting the liability of
a surety, including without limitation the provisions of A.R.S.
Sections 12-1641, et seq.; (e) any defense arising by reason of any disability
or other defense of Borrower or by reason of the cessation from any cause
whatsoever (other than payment in full) of the liability of Borrower for the
indebtedness; and (f) the benefits of any statutory provision limiting the right
of Lender to recover a deficiency judgment, or to otherwise proceed against any
person or entity obligated for payment of the indebtedness, after any
foreclosure or trustee’s sale of any security for the indebtedness.

     10. Guarantor agrees that the Guarantor Documents are hereby modified to
provide that they shall be governed by and construed in accordance with the laws
of the State of Arizona, without giving effect to conflicts of law principles.

     11. Guarantor agrees that this Consent and Agreement of Guarantors may be
executed in one or more counterparts, each of which shall be deemed an original
and all of which together shall constitute one and the same document. Signature
and acknowledgement pages may be detached from the counterparts and attached to
a single copy of this Consent and Agreement of Guarantors to physically form one
document.

     DATED as of the date of the Agreement.

     
 
  PANELVIEW, INCORPORATED, an Oregon
corporation
 
   

  By:                                                                           
                    

  Name:                                                                         
                      

  Title:                                                                       
                        

-2-



--------------------------------------------------------------------------------



 



     
 
  INTERFACE DATA SYSTEMS, INC., an Arizona
corporation
 
   

  By:                                                                           
                    

  Name:                                                                         
                      

  Title:                                                                       
                        
 
   

  IDS ACQUISITION CORPORATION, an Arizona
corporation
 
   

  By:                                                                           
                    

  Name:                                                                         
                      

  Title:                                                                       
                        

GUARANTOR

-3-



--------------------------------------------------------------------------------



 



EXHIBIT “B”

COMPLIANCE CERTIFICATE

     This Compliance Certificate (this “Certificate”) is executed and delivered
pursuant to and in accordance with the provisions of that certain Loan and
Security Agreement (as amended from time to time, the “Loan Agreement”) dated as
of January 7, 2000, between WHITE ELECTRONIC DESIGNS CORPORATION, an Indiana
corporation (“Borrower”), and BANK ONE, NA, a national banking association with
its main office in Chicago, Illinois successor by merger to Bank One, Texas,
N.A. (“Bank”). All capitalized terms used in this Certificate, if not otherwise
defined herein, shall have the respective meanings assigned to such terms under
the Loan Agreement.

     The undersigned hereby represents and warrants to Bank as follows:

     1. Authority. The undersigned is the [president] [chief financial officer]
of Borrower.

     2. Review. The undersigned has reviewed (a) the activities of Borrower
during Borrower’s fiscal period ending                    , 200       (the
“Subject Fiscal Period”), (b) the financial condition of Borrower as of the last
day of the Subject Fiscal Period, and (c) the Loan Agreement and all of the
other Loan Documents.

     3. Compliance. Based upon my review of the financial condition of Borrower
and the other information and documents described in paragraph 2 above, Borrower
(a) has observed, performed and fulfilled its obligations and covenants
contained in the Loan Agreement and the other Loan Documents, and (b) no Default
or Event of Default has occurred and is continuing or, if any Default or Event
of Default has occurred, the nature and status of such Default or Event of
Default is described as follows:                                                
                                                                               
                                                                               
                                                                               
                                                               .

     4. Financial Covenants. The financial information of Borrower that the
undersigned has provided below demonstrates the Borrower’s compliance with the
financial covenants set forth in the Loan Agreement. All of such financial
information is true and correct as of the last day of the Subject Fiscal Period
(unless another date or a specific time period is stated). The Subsections
specifically referenced below have been provided to identify the applicable
provision in the Loan Agreement which covers the subject financial covenant. All
financial covenants are calculated on a consolidated basis.

     (a) Maximum Liabilities to Tangible Net Worth. Permit the ratio of
Borrower’s consolidated total Liabilities to its consolidated Tangible Net Worth
at any month end to be greater than 1.25 to 1.0.

 



--------------------------------------------------------------------------------



 



         
(A)
  Maximum ratio of Liabilities to Tangible Net Worth permitted under
Section 9.1(a) of the Loan Agreement   1.25 to 1.0
 
       
(B)
  Total Liabilities:   $                   
 
       
(C)
  Net Worth   $                   
 
       
(D)
  All intangible items, amounts due from Affiliates, employees and shareholders
and all other items which should properly be treated as intangibles in
accordance with GAAP   $                   
 
       
(E)
  Tangible Net Worth (item (C) minus item (D)):   $                   
 
       
(F)
  Ratio of total Liabilities to Tangible Net Worth (total of item (B) above
divided by item (C) above)      to 1.0

     (b) Minimum Debt Service Coverage. Pursuant to Section 9.1(b) of the Loan
Agreement, Borrower shall not permit, as of the last day of each fiscal quarter,
the ratio of Borrower’s consolidated Debt Service Coverage Ratio for the twelve
consecutive months ending with such quarter end, to be less 1.25 to 1.0.

         
(A)
  Consolidated Net Income of Borrower   $                   
 
       
(B)
  Income Taxes   $                   
 
       
(C)
  Interest Expense   $                   
 
       
(D)
  Depreciation and amortization expense   $                   
 
       
(E)
  Non-Financed Capital Expenditures   $                   
 
       
(F)
  Principal and interest paid on Funded Indebtedness   $                   
 
       
(G)
  Debt Service Coverage Ratio [(A)+(B)+(C)+(D)-(E)/(F)]   $                   

Dated:                    

     
 
  WHITE ELECTRONIC DESIGNS CORPORATION
 
   

  By:                                                                           
                    

            Hamid R. Shokrgozar, President

-2-

 